DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “wherein the structure is represented by any one of (100), (102), and (117)”.  Applicants are advised to amend this phrase to recite “wherein the structure is represented by any one of (100), (102), or (117)”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “wherein the structure is represented by any one of (100), (102), and (117)”.  Applicants are advised to amend this phrase to recite “wherein the structure is represented by any one of (100), (102), or (117)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 7-10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igarashi et al (US 2001/0019782).

Regarding claim 2, Igarashi et al discloses the following compound ([0069] – Formula 18):

    PNG
    media_image1.png
    320
    395
    media_image1.png
    Greyscale
.
The groups Z201 is an atomic group required to form an aryl or heteroaryl ring as given in Formula (8) of the reference such as phenyl ([0081] and [0063]). The groups X201-X204 are the same as those in Formula (8) of the reference and are N or C-R; at least one of X201-X204 is N ([0081] and [0063]). The group R in C-R is H or a substituent encompassed by the disclosed groups R1 and R2 of the reference ([0063]). The groups R1 and R2 are disclosed as encompassing tert-butyl ([0050]). The group L201 is a ligand given by L1 and is exemplified in Compounds (1-26) and (1-41) as being phenyl-pyridine ([0081], Page 12, and Page 14). The integers n201 and m201 are the same as those for n1 and m1 ([0081]). The integer m1 is [1-3] and the integer n1 is [0-5] ([0074]).
	From the above, when m201 is two (2) and n201 is one (1), X202 is N and X201, X203, and X204 are C-R, where R is H or tert-butyl, in Formula (G1) of the claims, i.e.

    PNG
    media_image2.png
    192
    379
    media_image2.png
    Greyscale

the recited groups R1-R5 and R7 are H and the recited group R6 is tert-butyl.  The ligand L201 is phenyl-pyridine, where the recited groups R8-R15 in recited Formula (G1) are H.
	The reference does not explicitly disclose that light emission of the organometallic complex is yellow. However, the reference discloses the identical compound recited in the present claims and therefore, it is the Examiner’s position that the organometallic complex disclosed by the reference necessarily emits yellow light as recited in the present claims.
Furthermore, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed organometallic complex.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 3, Igarashi et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound (100) of the claims, i.e.

    PNG
    media_image3.png
    176
    290
    media_image3.png
    Greyscale
.

Regarding claim 4, Igarashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising the disclosed compound in a light emitting layer ([0002], [0010], [0028]).

Regarding claim 5, Igarashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises other organic compounds such as  those that inject electrons from the cathode and holes from the anode ([0145]).

Regarding claim 7, Igarashi et al discloses the following compound ([0069] – Formula 18):

    PNG
    media_image1.png
    320
    395
    media_image1.png
    Greyscale
.
The groups Z201 is an atomic group required to form an aryl or heteroaryl ring as given in Formula (8) of the reference such as phenyl ([0081] and [0063]). The groups X201-X204 are the same as those in Formula (8) of the reference and are N or C-R; at least one of X201-X204 is N ([0081] and [0063]). The group R in C-R is H or a substituent encompassed by the disclosed groups R1 and R2 of the reference ([0063]). The groups R1 and R2 are disclosed as encompassing tert-butyl ([0050]). The group L201 is a ligand given by L1 and is exemplified in Compounds (1-26) and (1-41) as being phenyl-pyridine ([0081], Page 12, and Page 14). The integers n201 and m201 are the same as those for n1 and m1 ([0081]). The integer m1 is [1-3] and the integer n1 is [0-5] ([0074]).
	From the above, when m201 is two (2) and n201 is one (1), X202 is N and X201, X203, and X204 are C-R, where R is H or tert-butyl, in Formula (G1) of the claims, i.e.

    PNG
    media_image2.png
    192
    379
    media_image2.png
    Greyscale

the recited groups R1-R5 and R7 are H and the recited group R6 is tert-butyl.  The ligand L201 is phenyl-pyridine, where the recited groups R8-R15 in recited Formula (G1) are H.
The reference does not explicitly disclose that the HOMO is distributed over the first ligand and the LUMO is distributed from the second ligand. However, the reference discloses the identical compound recited in the present claims and therefore, it is the Examiner’s position that in the organometallic complex disclosed by the reference the HOMO is distributed over the first ligand and the LUMO is distributed from the second ligand as recited in the present claims.
Furthermore, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed organometallic complex.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Igarashi et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound (100) of the claims, i.e.

    PNG
    media_image3.png
    176
    290
    media_image3.png
    Greyscale
.

Regarding claim 9, Igarashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising the disclosed compound in a light emitting layer ([0002], [0010], [0028]).

Regarding claim 10, Igarashi et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises other organic compounds such as  those that inject electrons from the cathode and holes from the anode ([0145]).

Regarding claim 12, Igarashi et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that light emission of the organometallic complex is yellow. However, the reference discloses the identical compound recited in the present claims and therefore, it is the Examiner’s position that the organometallic complex disclosed by the reference necessarily emits yellow light as recited in the present claims.
Furthermore, it is noted that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed organometallic complex.

Claims 6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igarashi et al (US 2001/0019782) as applied to claims 2-5, 7-10, and 12 above, and in view of Seo et al (US 2012/0256535).

The discussion with respect to Igarashi et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 6, Igarashi et al teaches all the claim limitations as set forth above. However, while the reference discloses that the first and second compounds in the light emitting layer, the reference does not disclose that the first and second compounds form an exciplex as recited in the present claims.
Seo et al discloses an organic light emitting device, where the light emitting layer comprises a phosphorescent compound, a first organic compound, and a second organic compound (Abstract). The first and second organic compound form an exciplex which results in an organic light emitting device with a long lifetime (Abstract and [0039]-[0049])
Given that both Igarashi et al and Seo et al are drawn to organic light emitting devices comprising light emitting layer containing phosphorescent compound and organic molecules, i.e. host compound, and given that Igarashi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the first and second organic compounds as taught by Seo et al, it would therefore have been obvious to one of ordinary skill in the art to include such organic compounds in the light emitting layer of the device disclosed by Igarashi et al with a reasonable expectation of success.

Regarding claim 8, Igarashi et al teaches all the claim limitations as set forth above. However, while the reference discloses that the first and second compounds in the light emitting layer, the reference does not disclose that the first and second compounds form an exciplex as recited in the present claims.
Seo et al discloses an organic light emitting device, where the light emitting layer comprises a phosphorescent compound, a first organic compound, and a second organic compound (Abstract). The first and second organic compound form an exciplex which results in an organic light emitting device with a long lifetime (Abstract and [0039]-[0049])
Given that both Igarashi et al and Seo et al are drawn to organic light emitting devices comprising light emitting layer containing phosphorescent compound and organic molecules, i.e. host compound, and given that Igarashi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the first and second organic compounds as taught by Seo et al, it would therefore have been obvious to one of ordinary skill in the art to include such organic compounds in the light emitting layer of the device disclosed by Igarashi et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767